The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 441 (AC 16527), is granted, limited to the following issues:
“Should the relative nature of the work test be adopted as an alternative to the right to control test in concluding whether the plaintiffs decedent, a cab driver, was an independent contractor and not an employee of the defendant taxi cab company?
*915The Supreme Court docket number is SC 15766.
Lawrence C. Sgrignari, in support of the petition.
Jason M. Dodge, in opposition.
Decided September 18, 1997
“Did the Appellate Court properly affirm the finding of dismissal pursuant to the right to control test in light of the department of transportation regulations?
“Did the Appellate Court properly affirm the compensation review board’s refusal to correct the finding of dismissal as requested by the plaintiff?”